Title: From George Washington to Benjamin Lincoln, May 1782
From: Washington, George
To: Lincoln, Benjamin


                        Contract for West–point Respectg Rum to Officers.
                            May 1780
                        
                        Defines a Ration—& expressly declares, that as a component part, the Commissioned and Staff Officers is to have West India Rum of Merchantable Proof. Non Comd & Privates, Country R. & W.Provides that these Rations shall be issued “in such proportions, numbers & quantities” as the Secretary at War or person appointed by him shall direct.And gives a certain price “for each & every Ration delivered agreeable to the terms of this contract, and at the same time for any parts of Rations delivered and Issued as aforesaid.”Respectg Parts of Rations.Secretary at War to diminish the Ration, “so as to take only such certain parts thereof as shall seem to him expedient.””And whereas parts of Rations may be issued by orders of the Secretary at War and difficulties might arise if the price of the component parts of a Ration were not previously settled, it is hereby further agreed that the value of the difft parts of a Ration shall be as follows” & ca.Contract for the Moving Army.What is meant by the number of Rations to be ascertained weekly & timely Notice thereof to be given to the Contractors?Will 500lbs of Flour & Meat (supposing a regiment to consist of this number of Men) delivered in one draught give each man a pound?If it will not, how is the contract complied with?The Secretary at War.
                    